CRAWLEY, Judge,
concurring specially.
I concur in the reversal, except to the extent that the majority opines that “the problem with the visitation in this case might be addressed by the trial court’s imposing a more restrictive visitation schedule.” In my view, this court should not suggest to a trial court a particular resolution of an issue not presented for appellate review, especially in a case where there is evidence that the custodial parent, rather than encouraging and facilitating visitation, has repeatedly made efforts to prevent contact between the noncustodial parent and the children.